 Case 1:19-cv-04869-BMC Document 19 Filed 01/04/21 Page 1 of 6 PageID #: 566




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 MARILYN HERRERA,                                              :
                                                               :   MEMORANDUM
                                                               :   DECISION AND ORDER
                                       Plaintiff,              :
                                                               :   19-cv-4869 (BMC)
                        - against –                            :
                                                               :
                                                               :
 COMMISSIONER OF SOCIAL SECURITY,                              :
                                                               :
                                      Defendant.               :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that she is not disabled under the Social Security

Act so as to receive disability insurance benefits. I find no substantive error with the ALJ’s

conclusion, and further find that plaintiff waived her claim that the ALJ was not constitutionally

appointed.

        The ALJ first concluded that plaintiff (i) has not engaged in substantial activity since the

alleged onset date, (ii) has severe impairments of bipolar disorder, anxiety, and depression, and

(iii) does not have an impairment or combination of impairments that meets or medically equals

the severity of a mental disorder listed impairment. Under this listing, the evidence must show

an extreme limitation of one, or marked limitation of two, of the following areas of mental

functioning:

             1. Understanding, remembering, or applying information;

             2. Interacting with others;
 Case 1:19-cv-04869-BMC Document 19 Filed 01/04/21 Page 2 of 6 PageID #: 567




           3. Concentrating, persisting, or maintaining pace;

           4. Adapting or managing oneself.

       The ALJ concluded that plaintiff has a moderate limitation in understanding,

remembering, or applying information; a moderate limitation in interacting with others; a mild

limitation in concentrating, persisting, or maintaining pace, and a mild limitation in adapting or

managing oneself. The ALJ then determined that Plaintiff had the residual functional capacity to

perform a full range of work at all exertional levels, except she would be limited to “simple,

routine and repetitive tasks; and is limited to only occasional contact with the general public, co-

workers and supervisors.” The ALJ found that plaintiff was unable to perform her past relevant

work as a receptionist and office clerk. At step five, the ALJ found that plaintiff could perform

work existing in significant numbers in the national economy, namely the jobs of hand packager,

order picker, and machine feeder. The Appeals Council denied review.

       Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s findings to ensure that

they are supported by “substantial evidence,” i.e. “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation marks omitted).

       Plaintiff first claims that the ALJ failed to appropriately weigh the opinion evidence by

giving only “partial” weight to the opinion of Dr. Carr, a physician who performed a consultative

psychiatric evaluation in association with plaintiff’s claim for benefits. After describing

approximately two years’ worth of treatment notes from Neighborhood Counseling Center and

the assessment from the State psychiatric consultant, the ALJ agreed with Dr. Carr’s assessment

of moderate limitations pertaining to relating adequately with others and with memory function,

but found “overly severe” his opinion of marked limitations in appropriately dealing with stress



                                                 2
 Case 1:19-cv-04869-BMC Document 19 Filed 01/04/21 Page 3 of 6 PageID #: 568




and performing complex tasks and moderate limitations in maintaining attention and

concentration.

       The ALJ’s decision to give only partial weight to Dr. Carr’s opinion is supported by

substantial evidence. The ALJ noted that, in her examination with Dr. Carr, plaintiff

demonstrated only some mild limitations with memory functioning, without any evidence of any

substantial restrictions in her ability to sustain concentration and attention. The ALJ further

explained that Dr. Carr evaluated plaintiff only a month after a two-year lapse in plaintiff’s

treatment. The evidence in the record showed that consistent treatment begun shortly after Dr.

Carr’s evaluation improved plaintiff’s condition considerably, and her modest psychiatric

treatment, consisting of medication and individual therapy, remained effectively the same

throughout this period. The ALJ conducted a detailed review of plaintiff’s medical history in the

year and a half following Dr. Carr’s evaluation, during which plaintiff stated she was doing

better since beginning medication, felt better and emotionally stable without active mood

symptoms, was tolerating medication well without side effects, and was able to calm herself

down on her own after an argument. In treatment sessions plaintiff described having occasional

anxiety and some concerns about her memory, but denied suffering from any ongoing issues

with depression, and reiterated that she was doing well and that her anxiety remained controlled

on her medication regiment. Further, plaintiff was able to manage activities of daily living,

travel to Florida for vacation, actively engage in the lives of her children and siblings, regularly

attend therapy appointments, and find new employment positions.

       The ALJ also considered the opinion of the State psychiatric consultant, Dr. Rozelman,

who found that plaintiff has moderate limitations in understanding, remembering, and applying

information and in interacting with others, but only mild issues with concentration, persistence or



                                                  3
 Case 1:19-cv-04869-BMC Document 19 Filed 01/04/21 Page 4 of 6 PageID #: 569




pace and adapting to or managing oneself. Dr. Rozelman concluded that plaintiff could perform

simple work and make simple decisions, with some moderate issues in relating to others. The

ALJ noted that Dr. Rozelman’s opinion was consistent with the record, as described above,

which demonstrates some moderate limitations in social functioning and with memory.

       In sum, the ALJ’s determination that portions of Dr. Carr’s opinion were “overly severe”

was based on the timing of Dr. Carr’s evaluation relative to plaintiff resuming treatment after a

long break, the disconnect between the limitations described in Dr. Carr’s evaluation and his

medical source statement, an extensive review of treatment notes describing plaintiff’s

significant improvement with consistent treatment, plaintiff’s modest treatment and its stability

over time, plaintiff’s activities of daily living, and the opinion of the State psychiatric consultant.

The ALJ provided good reasons for giving only partial weight to Dr. Carr’s opinion, and I agree

with the determination.

       Plaintiff’s remaining arguments are similarly without merit. Plaintiff claims that the ALJ

failed to reconcile all aspects of Dr. Carr’s opinion, including those that were not expressly

discounted in the ALJ’s residual functional capacity determination. But the ALJ acknowledged

Dr. Carr’s full conclusions, including his opinion that plaintiff was capable of following and

understanding simple directions and instructions with moderate limitations and perform simple

tasks independently with moderate limitations, before explaining that the ALJ agreed only with

moderate limitations in relating adequately with others and with memory functioning.

       Plaintiff also argues that the ALJ failed to account for plaintiff’s stress limitations and

how those affect her ability to work in an unskilled job. Plaintiff appears to be referring to Dr.

Carr’s opinion that plaintiff had marked limitations in appropriately dealing with stress. As




                                                   4
 Case 1:19-cv-04869-BMC Document 19 Filed 01/04/21 Page 5 of 6 PageID #: 570




described above, the ALJ’s decision to accept only portions of Dr. Carr’s opinion and reject

those that were inconsistent with the record was permissible.

       Further, the ALJ restricted plaintiff to unskilled work, with diminished social demands, in

recognition of plaintiff’s moderate limitations in relating adequately with others and with

memory functioning, and ability to perform simple tasks and make simple decisions. Moderate

limitations, including limitations in concentration and management of stress, are generally

consistent with unskilled work. See McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014)

(finding that a limitation to unskilled work accounted for the claimant’s moderate limitations in

concentration, persistence, and pace); Whipple v. Astrue, 479 F. App’x 367, 370 (2d Cir. 2012)

(affirming the finding that a consultative examiner’s and a State agency consultant’s assessment

of mild to moderate limitations were accounted for by residual functional capacity limitations to

simple tasks in a low-stress environment). I find no error with the ALJ’s conclusions.

       Finally, plaintiff seeks a remand because she claims the ALJ presiding over her case was

an inferior officer but was not properly appointed under Article II, Section 2, Clause 2 of the

United States Constitution (the “Appointments Clause”). The Appointments Clause provides

that “Congress may by Law vest the Appointment of such inferior Officers, as they think proper,

in the President alone, in the Courts of Law, or in the Heads of Departments.”

       The Supreme Court has held that “one who makes a timely challenge to the constitutional

validity of the appointment of an officer who adjudicates his case is entitled to relief.” Lucia v.

S.E.C., 138 S. Ct. 2044, 2055 (2018) (internal quotation marks omitted). But “Appointments

Clause claims, and other structural constitutional claims, have no special entitlement to review.”

Freytag v. Comm’r of Internal Revenue, 501 U.S. 868, 893 (1991) (Scalia, J., concurring in part).




                                                  5
 Case 1:19-cv-04869-BMC Document 19 Filed 01/04/21 Page 6 of 6 PageID #: 571




“A party forfeits the right to advance on appeal a nonjurisdictional claim, structural or otherwise,

that he fails to raise at trial.” Id. at 893-94.

        Thus, a Social Security claimant who fails to raise an Appointments Clause challenge to

an ALJ’s appointment at the administrative level waives this challenge. See Bonilla-Bukhari v.

Berryhill, 357 F. Supp. 3d 341, 351 (S.D.N.Y. 2019) (collecting cases). Because plaintiff failed

to bring her Appointments Clause challenge at the administrative level, plaintiff waived this

challenge.

        Plaintiff’s motion for judgment on the pleadings is denied, the Commissioner’s motion

for judgment on the pleadings is granted, and the Clerk is directed to enter judgment dismissing

the complaint.

SO ORDERED.                                    Digitally signed by
                                               Brian    M. Cogan
                                               ______________________________________
                                                               U.S.D.J.

Dated: Brooklyn, New York
       December 30, 2020




                                                   6
